Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “where the lateral portion of the channel is configured to prevent laterally inserting the hub into the channel, such that the intraosseous device can be disposed in the channel by laterally inserting the cannula into the channel with the hub outside of the channel and then longitudinally advancing the hub in a direction toward the body such that the hub is received in the channel” in combination with the other features of claim 1.
Claims 2, 5-7, and 37 are allowable by virtue of their dependence from claim 1.
With respect to claim 13, the prior art does not teach or suggest “where the lateral portion of the channel is configured to prevent laterally inserting the hub into the channel, such that the portion of the intraosseous device can be disposed in the channel by laterally inserting the cannula into the channel with the hub outside of the channel and then longitudinally advancing the hub in a direction toward the body such that the hub is received in the channel” in combination with the other features of claim 13.
Claims 14, 17-18, and 38 are allowable by virtue of their dependence from claim 13.
With respect to claim 23, the prior art does not teach or suggest “the channel configured to laterally receive the intraosseous device by laterally inserting the cannula into the channel with the hub outside of the channel such that laterally inserting the hub into the channel is prevented, and then longitudinally advancing the hub in a direction toward the body such that the hub is received in the channel” in combination with the other features of claim 23.
Claims 24, 27-29, 34, and 39 are allowable by virtue of their dependence from claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Matthew Kremer/
Primary Examiner, Art Unit 3791